Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on December 14, 2021, which paper has been placed of record in the file.
2.         Claims 1-14 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statement (IDS) submitted on December 14, 2021 and February 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




                                                Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.      Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wedderburn et al. (hereinafter Wedderburn 2015/0232319) in view of Wittek (US 2015/0088620).
           Regarding to claim 1, Wedderburn discloses a method comprising the steps of:
           manufacturing containers, including forming the containers and serializing each of the containers with a unique machine-readable code [that are integral to and irremovable from the container] (para [0352], The container distributor 1200 may manufacture or sub-contract the manufacture of containers 100a, 100b, 100c, enclosures 200a, 200b and/or container dispensers 1450. The container distributor 1200 may distribute or provide the means to distribute containers 100a, 100b, 100c, enclosures 200a, 200b, filled containers 100a, 100b, 100c (e.g., via retail outlets 1400) and/or container dispensers 1450);
          using the machine-readable codes to store data associated with the containers, including at least one of a date of container manufacture, a time of container manufacture, production facility data, or container quality data (para [0341], each container 100a, 100b, 100c may include unique identification (e.g., a barcode) that may be stored in a container database 2100 to track information associated with that container 100a, 100b, 100c (e.g., date of manufacture, associated consumer information, time of rental and/or return by each consumer, location, contents, service history or any other suitable information));
          supplying the containers to a customer (para [0331], The consumer(s) 1500 may purchase a full container at retail location 1400 and similarly return an empty container at the retail location 1400); and
          earning revenue from the customer dependent at least in part on the quantity of refills of the containers (para [0412], The price of fuel may be standardized geographically to reduce or eliminate cost comparison by the consumer. The consumer may be billed at the time of purchase, at the time of pre-order, through monthly billing or other suitable means. The consumer may be able to refund fuel (e.g., unopened and full containers of fuel) because construction of the containers may ensure that there is no contamination of the contained fuel).
           Wedderburn does not disclose, however, Wittek discloses:
           forming the containers and serializing the containers with machine-readable codes that are integral to and irremovable from the containers (para [0025], an electronic identification module which may be attached to or embedded within a reusable container or carry product. The electronic identification module may comprise, for example, an electronic Radio Frequency Identification Device (RFID) tag, a security chip, or other electronic means which may be used to uniquely identify a reusable container or carry product; para [0029], the electronic identification module attached to or embedded in a reusable container or carry product may communicate directly with a vendor's system at a retail location in order to track usage based on location of a retail store. This would allow a retail store to track usage of its reusable container or carry product even if the retail store does not know the identity of the user. As an example, an RFID sensor may be placed near the entrance to a retail store to sense any RFID tags attached or embedded within any reusable container or carry products being carried into the store. Optionally, upon associating an RFID tag with a user through the user's communication device, the retail store may then track the identity of the individual coming into the store based on the RFID tag);
           receiving by a server and from the customer, data obtained from customer-readings of the machine-readable codes by one or more electronic code readers the data including quantity of refills of the containers (para [0050], As the user arrives at the coffee shop, the user's smart phone may communicate with the coffee vendor's in store system. Alternatively, the user's smart phone may also communicate with a coffee vendor's remotely located system accessible via the mobile Internet. The user's smart phone is also able to operatively connect to the electronic identification device in the reusable coffee cup, such that the identity of the reusable coffee cup is readily known to the vendor's system. If the coffee vendor's system cannot directly sense the electronic identification module embedded in the coffee cup, an app on the smart phone may provide a way for the identity of the reusable coffee cup to be made available via another format, such as a conventional barcode or a two-dimensional barcode system such as the Quick Response (QR) code; para [0054], For example, a user may receive a branded soup bag from the soup manufacturer. When user uses the reusable bag at a store, they can receive an automatic coupon and/or recipe for the soup manufacturer's products via the user's smart phone. This may be initiated by the user through an app on their smart phone, by scanning a barcode or tapping on the electronic identification module on the reusable container or carry product with their mobile communication device, or initiated automatically as the user enters a retail store).
              Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wedderburn’s to incorporate the features taught by Wittek above, for the purpose of providing more effective in tracking the usage of reusable containers by forming the containers and serializing the containers with machine-readable codes that are integral to and irremovable from the containers and receiving data obtained from customer-readings of the machine-readable codes from the customer. Since Wedderburn discloses manufacturing, distributing, and tracking usage of reusable container, Wittek teaches embedding an electronic identification module in a reusable container and tracking the usage of the reusable container by receiving data related to the reusable container from customer, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination Wedderbum and Wittek would have yield predictable results in tracking the usage of useable containers.
         Examiner Note: Further, in view of Wedderburn’s disclosure stated above, the claimed invention would have obvious before the effective filing date of the claimed invention since making integral machine-readable codes into the container would be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
Regarding to claim 2, Wedderburn does not disclose, however, Wittek discloses the method of claim 1, wherein the containers comprise reusable containers, and the method further comprises:       
          establishing a market sale price for comparable containers in a non-reusable form otherwise identical to the reusable containers (para [0031], the present system and method allows tracking of the usage of reusable container or carry products by many users at a particular retail location, providing the retailer with feedback on how many of its customers are using reusable container or carry products. Alternatively, the present system and method allows tracking and usage of reusable container or carry products associated with a particular consumer brand company, allowing the company to collect statistics that are not necessarily tied down to one retailer ; and 
          monetizing the reusable containers in relation to the established market sale price para [0033], the present system and method allows retailers and consumer products companies to track usage of reusable container or carry products that they may distribute, in order to determine how successful a marketing campaign has been. In addition, by bringing along a reusable container or carry product with an electronic identification module associated with a particular retailer, or with a particular consumer products company, the retainer or company can make special offers to a user through an app running on the mobile communication device).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wedderburn’s to incorporate the features taught by Wittek above, for the purpose of providing more effective in tracking the usage of reusable containers by forming the containers and serializing the containers . Since Wedderburn discloses manufacturing, distributing, and tracking usage of reusable container, Wittek teaches embedding an electronic identification module in a reusable container and establishing a market sale price for comparable containers in a non-reusable form otherwise identical to the reusable containers, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination Wedderbum and Wittek would have yield predictable results in tracking the usage of useable containers.
          Regarding to claim 3, Wedderburn does not disclose, however, Wittek discloses the method of claim 2, wherein the monetizing step includes selling the serialized reusable containers at an initial price that is below the established market sale price, and receiving a per-refill compensation from the customer every time the serialized container is refilled by the bottler wherein a sum of the reduced sale price plus a totality of the per-refill compensation is greater than the established market sale price (para [0028], the electronic identification module attached to or embedded in a reusable container or carry product communicates with the mobile communication device, such that usage of the reusable container or carry product can be recorded. For example, the electronic identification module may be attached to or embedded in a reusable container such as a coffee cup. Each time the reusable coffee cup is reused at a coffee shop, the electronic identification module uniquely identifying the reusable coffee cup can be scanned, and usage of the coffee cup can be recorded in a database collecting historical usage information).     
. Since Wedderburn discloses manufacturing, distributing, and tracking usage of reusable container, Wittek teaches embedding an electronic identification module in a reusable container and establishing a market sale price for comparable containers in a non-reusable form otherwise identical to the reusable containers, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination Wedderbum and Wittek would have yield predictable results in tracking the usage of useable containers.   
          Regarding to claim 4, Wedderburn discloses the method of claim 2, wherein the monetizing step includes not selling the serialized reusable container to the customer and, instead, receiving a per-refill compensation from the customer every time the serialized container is refilled by the customer wherein a sum of the totality of the per-refill compensation is greater than the established market sale price (para [0358], Identifying information may be provided on the container 100a, 100b, 100c, such as when the consumer 1500 purchases the container 100a, 100b, 100c without the enclosure 200a, 200b. There may additionally be identifying information provided on the enclosure 200a, 200b. Where the consumer 1500 purchases the assembled enclosure 200a, 200b and container. Where the consumer 1500 purchases the container 100a, 100b, 100c without the enclosure 200a, 200b, identifying information may be provided only on the enclosure 200a, 200b).
           Regarding to claim 5, Wedderburn discloses the method of claim 2, wherein the monetizing step includes selling the serialized reusable containers at price that is above the established market sale price, and guaranteeing to the customer a minimum quantity of reuses of the container, wherein if the guaranteed minimum quantity is exceeded, the manufacturer receives a per-refill compensation from the customer every time the serialized container is refilled by the customer in excess of the guaranteed
minimum quantity, but wherein if the guaranteed minimum quantity is not met, then the manufacturer returns a pro-rated portion of the increased sale price to the customer (para [0355], the consumer 1500 may obtain filled containers 100a, 100b, 100c at a retail location 1400 at 1415, a container dispenser 1450 at 1455, a kiosk at 1255 a gas station 1300 at 1305 or at any other suitable point in the system 1000. The consumer 1500 may purchase the fuel at the point where the filled container 100a, 100b, 100c is obtained (e.g., an in-store purchase at a retail location 1400)).
           Regarding to claim 6, Wedderburn discloses the method of claim 1, further comprising: associating the data from the customer-readings with the particular container(s) to which the data corresponds; and storing the data in an electronic memory device with other data corresponding to the same container(s)  (para [0341], each container 100a, 100b, 100c may include unique identification (e.g., a barcode) that may be stored in a container database 2100 to track information associated with that container 100a, 100b, 100c (e.g., date of manufacture, associated consumer information, time of rental and/or return by each consumer, location, contents, service history or any other suitable information). Each container 100a, 100b, 100c may be tracked (e.g., by the automated dispenser(s) 1450b or retail worker scanning a barcode on the container 100a, 100b, 100c) when dispensed to a consumer 1500 and/or when recollected from the consumer 1500).
           Regarding to claim 7, Wedderburn discloses the method of claim 1, wherein the data from the customer-readings is received from an electronic scanning device configured to read the machine-readable codes of the containers  (para [0341], each container 100a, 100b, 100c may include unique identification (e.g., a barcode) that may be stored in a container database 2100 to track information associated with that container 100a, 100b, 100c (e.g., date of manufacture, associated consumer information, time of rental and/or return by each consumer, location, contents, service history or any other suitable information). Each container 100a, 100b, 100c may be tracked (e.g., by the automated dispenser(s) 1450b or retail worker scanning a barcode on the container 100a, 100b, 100c) when dispensed to a consumer 1500 and/or when recollected from the consumer 1500).
           Regarding to claim 8, Wedderburn discloses the method of claim 1, wherein the data from the customer-readings is received at an electronic processing device that is configured to receive the data (para [0341], each container 100a, 100b, 100c may include unique identification (e.g., a barcode) that may be stored in a container database 2100 to track information associated with that container 100a, 100b, 100c).
          Regarding to claim 9, Wedderburn discloses a method comprising the steps of:           
           manufacturing containers, including forming the containers and serializing the containers with machine-readable codes [that are integral to and irremovable from the  The container distributor 1200 may manufacture or sub-contract the manufacture of containers 100a, 100b, 100c, enclosures 200a, 200b and/or container dispensers 1450. The container distributor 1200 may distribute or provide the means to distribute containers 100a, 100b, 100c, enclosures 200a, 200b, filled containers 100a, 100b, 100c (e.g., via retail outlets 1400) and/or container dispensers 1450);
           using the machine-readable codes to store data associated with the containers, including, date of container manufacture, time of container manufacture, production facility data, container quality data, or a combination thereof (para [0341], each container 100a, 100b, 100c may include unique identification (e.g., a barcode) that may be stored in a container database 2100 to track information associated with that container 100a, 100b, 100c (e.g., date of manufacture, associated consumer information, time of rental and/or return by each consumer, location, contents, service history or any other suitable information));
            supplying the containers to a customer (para [0331], The consumer(s) 1500 may purchase a full container at retail location 1400 and similarly return an empty container at the retail location 1400);
           receiving by the server and from one or more other locations in a distribution chain in which the containers travel, data obtained from readings of the machine-readable codes at those locations by one or more other electronic code readers (para [0367], the fluid may have an expiration date (e.g., where the fluid, such as fuel, may go bad after a period of time). The expiration date may be indicated on the container 100a, 100b, 100c (e.g., a label may be added when the container 100a, 100b, 100c is filled). The expiration date may be indicated by an indicator recognizable only by an authorized personnel or scanning system so as not to alarm consumers 1500. Containers 100a, 100b, 100c at or near the expiration date may be identified (e.g., visually by trained personnel and/or automatically via a bar code) and may be collected by authorized personnel to be emptied of the old fluid and refilled with fresh fluid (e.g., at a refilling station 1210). The container 100a, 100b, 100c may be inspected and/or cleaned as appropriate. The old fluid may be disposed of or remixed into the main fluid supply, as deemed appropriate);
            comparing the data from the customer-readings and other readings of the machine- readable codes across at least one of product brands, product distribution channels, or container types (para [0345], The distribution system 1000 may enable various forms of advertising and/or branding not available in conventional fluid distribution. For example, fluids, such as fuel, may be sold through branded containers 100a, 100b, 100c, such that a contracted oil company 1100 or the container distributor(s) 1200 may associate its brand with the fuel; para [0041], each container 100a, 100b, 100c may include unique identification (e.g., a barcode) that may be stored in a container database 2100 to track information associated with that container 100a, 100b, 100c (e.g., date of manufacture, associated consumer information, time of rental and/or return by each consumer, location, contents, service history or any other suitable information). Each container 100a, 100b, 100c may be tracked (e.g., by the automated dispenser(s) 1450b or retail worker scanning a barcode on the container 100a, 100b, 100c) when dispensed to a consumer 1500 and/or when recollected from the consumer 1500. Other equipment (e.g., enclosures 200a, 200 band dispensing systems) may be similarly tracked. Such tracking may help ensure the quality and safety of containers 100a, 100b, 100c and/or equipment, for example by retiring a container 100a, 100b, 100c once it has reached a certain age. Tracking of such information may also allow for accountability in the distribution system 1000 (e.g., may allow for tracking of consumers 1500 with a history of damaged containers 100a, 100b, 100c and/or contaminated containers 100a, 100b, 100c); para [0367], in some examples, the fluid may have an expiration date (e.g., where the fluid, such as fuel, may go bad after a period of time). The expiration date may be indicated on the container 100a, 100b, 100c (e.g., a label may be added when the container 100a, 100b, 100c is filled). The expiration date may be indicated by an indicator recognizable only by an authorized personnel or scanning system so as not to alarm consumers 1500. Containers 100a, 100b, 100c at or near the expiration date may be identified (e.g., visually by trained personnel and/or automatically via a bar code) and may be collected by authorized personnel to be emptied of the old fluid and refilled with fresh fluid (e.g., at a refilling station 1210)).
           Wedderburn does not disclose, however, Wittek discloses:
           forming the containers and serializing the containers with machine-readable codes that are integral to and irremovable from the containers (para [0025], an electronic identification module which may be attached to or embedded within a reusable container or carry product. The electronic identification module may comprise, for example, an electronic Radio Frequency Identification Device (RFID) tag, a security chip, or other electronic means which may be used to uniquely identify a reusable container or carry product; para [0029], the electronic identification module attached to or embedded in a reusable container or carry product may communicate directly with a vendor's system at a retail location in order to track usage based on location of a retail store. This would allow a retail store to track usage of its reusable container or carry product even if the retail store does not know the identity of the user. As an example, an RFID sensor may be placed near the entrance to a retail store to sense any RFID tags attached or embedded within any reusable container or carry products being carried into the store. Optionally, upon associating an RFID tag with a user through the user's communication device, the retail store may then track the identity of the individual coming into the store based on the RFID tag);
           receiving by a server and from the customer, data obtained from customer-readings of the machine-readable codes by one or more electronic code readers, the data including data relating to the filling of the containers by the customer; (para [0050], As the user arrives at the coffee shop, the user's smart phone may communicate with the coffee vendor's in store system. Alternatively, the user's smart phone may also communicate with a coffee vendor's remotely located system accessible via the mobile Internet. The user's smart phone is also able to operatively connect to the electronic identification device in the reusable coffee cup, such that the identity of the reusable coffee cup is readily known to the vendor's system. If the coffee vendor's system cannot directly sense the electronic identification module embedded in the coffee cup, an app on the smart phone may provide a way for the identity of the reusable coffee cup to be made available via another format, such as a conventional barcode or a two-dimensional barcode system such as the Quick Response (QR) code; para [0054], For example, a user may receive a branded soup bag from the soup manufacturer. When user uses the reusable bag at a store, they can receive an automatic coupon and/or recipe for the soup manufacturer's products via the user's smart phone. This may be initiated by the user through an app on their smart phone, by scanning a barcode or tapping on the electronic identification module on the reusable container or carry product with their mobile communication device, or initiated automatically as the user enters a retail store);
           receiving from the customer, compensation for the containers in accordance with an established pricing model (para [0033], method allows retailers and consumer products companies to track usage of reusable container or carry products that they may distribute, in order to determine how successful a marketing campaign has been. In addition, by bringing along a reusable container or carry product with an electronic identification module associated with a particular retailer, or with a particular consumer products company, the retainer or company can make special offers to a user through an app running on the mobile communication device); and 
          providing the data to the customer in exchange for the compensation received from the customer (para [0032], the electronic identification module may be adapted to be integrated with a mobile communication device such that a secure payment module on the mobile communication device may be used to pay for an item being carried or stored in a reusable container. For example, an electronic identification module embedded in a coffee cup may be adapted to be identified by a secure payment module on a user's mobile communication device as being a large-size coffee container. Based on pricing information supplied by a retailer for a large coffee, the payment may be made automatically at a checkout location, with or without a cashier).
          Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wedderburn’s to incorporate the features taught by Wittek above, for the purpose of providing more effective in tracking the usage of reusable containers by forming the containers and serializing the containers . Since Wedderburn discloses manufacturing, distributing, and tracking usage of reusable container, Wittek teaches embedding an electronic identification module in a reusable container and tracking the usage of the reusable container by receiving data related to the reusable container from customer, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination Wedderbum and Wittek would have yield predictable results in tracking the usage of useable containers.
         Examiner Note: Further, in view of Wedderburn’s disclosure stated above, the claimed invention would have obvious before the effective filing date of the claimed invention since making integral machine-readable codes into the container would be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
           Regarding to claim 10, Wedderburn discloses the method of claim 9, further comprising: associating the data from the customer-readings with the particular container(s) to which the data corresponds; and storing the data in an electronic memory device with other data corresponding to the same container(s)  (para [0341], each container 100a, 100b, 100c may include unique identification (e.g., a barcode) that may be stored in a container database 2100 to track information associated with that container 100a, 100b, 100c (e.g., date of manufacture, associated consumer information, time of rental and/or return by each consumer, location, contents, service history or any other suitable information). Each container 100a, 100b, 100c may be tracked (e.g., by the automated dispenser(s) 1450b or retail worker scanning a barcode on the container 100a, 100b, 100c) when dispensed to a consumer 1500 and/or when recollected from the consumer 1500).
           Regarding to claim 11, Wedderburn discloses the method of claim 9, wherein the data from the customer-readings is received from an electronic scanning device configured to read the machine-readable codes of the containers (para [0341], Each container 100a, 100b, 100c may be tracked (e.g., by the automated dispenser(s) 1450b or retail worker scanning a barcode on the container 100a, 100b, 100c) when dispensed to a consumer 1500 and/or when recollected from the consumer 1500. Other equipment (e.g., enclosures 200a, 200 band dispensing systems) may be similarly tracked. Such tracking may help ensure the quality and safety of containers 100a, 100b, 100c and/or equipment, for example by retiring a container 100a, 100b, 100c once it has reached a certain age).
           Regarding to claim 12, Wedderburn discloses the method of claim 9, wherein the data from the customer-readings is received at an electronic processing device that is configured to receive the data (para [0334], Where a container 100a, 100b, 100c is refilled automatically at the automated dispenser 1450b, the dispenser 1450b may determine what fluid to be filled into the container 100a, 100b, 100c (e.g., where the dispenser 1450b is capable of dispensing two or more different fluids), for example by scanning a barcode on the container 100a, 100b, 100c).
           Regarding to claim 13, Wedderburn discloses the method of claim 9, wherein the step of receiving from one or more other locations in a distribution chain in which the 
           receiving from a seller of products including the containers, data obtained from seller- readings of the machine-readable codes and including at least one of a date of container sale, a time of container sale, or seller-specific data(para [0341], each container 100a, 100b, 100c may include unique identification (e.g., a barcode) that may be stored in a container database 2100 to track information associated with that container 100a, 100b, 100c (e.g., date of manufacture, associated consumer information, time of rental and/or return by each consumer, location, contents, service history or any other suitable information)); or
           receiving from an end user of the products including the containers, data obtained from end user-readings of the machine-readable codes and including dates of the end user-readings, times of the end user-readings, or both  (para [0367], the fluid may have an expiration date (e.g., where the fluid, such as fuel, may go bad after a period of time). The expiration date may be indicated on the container 100a, 100b, 100c (e.g., a label may be added when the container 100a, 100b, 100c is filled). The expiration date may be indicated by an indicator recognizable only by an authorized personnel or scanning system so as not to alarm consumers 1500. Containers 100a, 100b, 100c at or near the expiration date may be identified (e.g., visually by trained personnel and/or automatically via a bar code) and may be collected by authorized personnel to be emptied of the old fluid and refilled with fresh fluid (e.g., at a refilling station 1210). The container 100a, 100b, 100c may be inspected and/or cleaned as appropriate. The old fluid may be disposed of or remixed into the main fluid supply, as deemed appropriate).
Regarding to claim 14, Wedderburn discloses the method of claim 9, wherein receiving compensation from the customer comprises receiving a per-refill compensation every time a serialized container is refilled by the customer (para [0355], the consumer 1500 may obtain filled containers 100a, 100b, 100c at a retail location 1400 at 1415, a container dispenser 1450 at 1455, a kiosk at 1255 a gas station 1300 at 1305 or at any other suitable point in the system 1000. The consumer 1500 may purchase the fuel at the point where the filled container 100a, 100b, 100c is obtained (e.g., an in-store purchase at a retail location 1400)).



                                        Response to Arguments/Amendment
6.        Applicant's arguments with respect to claims 1-14 have been fully considered but are not persuasive.
          
           I. Double Patenting
             Applicant's arguments with respect to claims 1-14 have been fully considered and are moot.  According, the Double Patent rejection has been withdrawn.

            II. Claim Rejections - 35 USC § 101
             Applicant's arguments and Amendment with respect to claims 1-14 have been fully considered and are moot.   
Claims 1-14 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind. For example, claimed the step of “manufacturing containers, including forming the containers and serializing the containers with machine-readable codes that are integral to and irremovable from the containers” that cannot be practically applied in the mind.  Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because they do not recite a judicial exception. 
           According, the 101 rejection has been withdrawn.

           II. Claim Rejections - 35 USC § 103
             Applicant's arguments with respect to claims 1-14 have been fully considered but are not persuasive.
            In response to the applicant’s arguments with respect to claim 1 that  Wedderburn does not disclose “earning revenue from the customer dependent at least in part on the quantity of refills of the container”, the Examiner respectfully disagrees and submits that the claim does not specifically recite who earns the revenue from the container being filled/refilled, so Wedderburn described in para [0412] that a seller of fuel earning revenue from consumer when container is refilled, thus Wedderburn meets the claimed limitations. earning revenue from the customer dependent at least in part on the quantity of refills of the container” as claimed.
            In response to the applicant’s arguments with respect to claim 9 that  Wedderburn does not disclose “comparing the data from the customer-readings and other readings of the machine- readable codes across at least one of product brands, product distribution channels, or container types”, the Examiner respectfully disagrees and submits that Wedderburn described in para [0041], each container 100a, 100b, 100c may include unique identification (e.g., a barcode) that may be stored in a container database 2100 to track information associated with that container 100a, 100b, 100c (e.g., date of manufacture, associated consumer information, time of rental and/or return by each consumer, location, contents, service history or any other suitable information). Each container 100a, 100b, 100c may be tracked (e.g., by the automated dispenser(s) 1450b or retail worker scanning a barcode on the container 100a, 100b, 100c) when dispensed to a consumer 1500 and/or when recollected from the consumer 1500. Other equipment (e.g., enclosures 200a, 200 band dispensing systems) may be similarly tracked. Such tracking may help ensure the quality and safety of containers 100a, 100b, 100c and/or equipment, for example by retiring a container 100a, 100b, 100c once it has reached a certain age. Tracking of such information may also allow for accountability in the distribution system 1000 (e.g., may allow for tracking of consumers 1500 with a history of damaged containers 100a, 100b, 100c and/or contaminated containers 100a, 100b, 100c); para [0367], in some examples, the fluid may have an expiration date (e.g., where the fluid, such as fuel, may go bad after a period of time). The expiration date may be indicated on the container 100a, 100b, 100c (e.g., a label may be added when the container 100a, 100b, 100c is filled). The expiration date may be indicated by an indicator recognizable only by an authorized personnel or scanning system so as not to alarm consumers 1500. Containers 100a, 100b, 100c at or near the expiration date may be identified (e.g., visually by trained personnel and/or automatically via a bar code) and may be collected by authorized personnel to be emptied of the old fluid and refilled with fresh fluid (e.g., at a refilling station 1210),  thus in Wedderburn’s, the container has been scanned by the scanning system, data received must be compared to identify the expiration date.  Moreover, Wedderburn also described in para [0345], The distribution system 1000 may enable various forms of advertising and/or branding not available in conventional fluid distribution. For example, fluids, such as fuel, may be sold through branded containers 100a, 100b, 100c, such that a contracted oil company 1100 or the container distributor(s) 1200 may associate its brand with the fuel, ),  thus in Wedderburn’s, the distribution system 1000 enable fuel are sold through different branded containers 100a, 100b, 100c, such that a contracted oil company 1100 or the container distributor(s) 1200 may associate its brand with the fuel. Therefore, Wedderburn does disclose “comparing the data from the customer-readings and other readings of the machine- readable codes across at least one of product brands, product distribution channels, or container types” as claimed.
           In response to the applicant’s arguments with respect to claim 9 that Wittek does not disclose “providing the data to the customer in exchange for the compensation received from the customer”, the Examiner respectfully disagrees and submits that Wittek described in para [0032], the electronic identification module may be adapted to be integrated with a mobile communication device such that a secure payment module on the mobile communication device may be used to pay for an item being carried or stored in a reusable container. For example, an electronic identification module embedded in a coffee cup may be adapted to be identified by a secure payment module on a user's mobile communication device as being a large-size coffee container. Based on pricing information supplied by a retailer for a large coffee, the payment may be made automatically at a checkout location, with or without a cashier. Therefore, Wittedk does disclose “providing the data to the customer in exchange for the compensation received from the customer” as claimed.
            According, the 103 rejection is maintained.



                                                               Conclusion
7.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

8.       Claims 1-14 are rejected.
9.    The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
           Temko (US 2007/0214055) discloses a system for beverage dispensing and sales tracking in which the tag is fabricated as part of the container, e.g., embedded in part of a glass or plastic container (para [0125]).
            Brayant (US 2014/0116911) discloses a method of coding containers including applying particles to the containers so that the particles bonds with the containers to form unique optically readable patterns. 
           Monroe (US 2012/0293321) discloses a container for a product is used with an external device having long-range communication capability and short-range communication capability and location sensing capability.
           Perkins et al. (US 2012/0059513) disclose a system for dispensing beverages includes a container coupler having a sensor box with a fluid flow sensor, and a tag reader for reading identification tags mounted on a container.
           Ashrafzadeh et al. (US 2010/0106624) disclose a method of managing an inventory of a consumable substance stored in a portable container including sensing at least an indication of an attribute of the substance and generating data from said sensing.
            

          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                           March 3, 2022